      Case 2:19-cr-00304-RFB-VCF Document 228 Filed 04/28/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF NEVADA

                                             * * *


UNITED STATES OF AMERICA,                                 Case No. 2:19-cr-00304-RFB-VCF

                    Plaintiff,                              MINUTES OF THE COURT

        v.                                                     DATED: April 28, 2021

LATONIA SMITH,

                   Defendant.


THE HONORABLE RICHARD F. BOULWARE, II. UNITED STATES DISTRICT JUDGE

DEPUTY CLERK BLANCA LENZI                   COURT REPORTER PATTY GANCI

COUNSEL FOR GOVERNMENT STEVEN MYHRE, DANIEL CLARKSON

COUNSEL FOR DEFENDANT TELIA WILLIAMS, GWYNNE DUMBRIQUE

MINUTES OF PROCEEDINGS: JURY TRIAL – DAY 5

The Court convened at 9:26 AM. Defendant is present in custody with defense counsel.
Government Counsel along with USPIS Special Agent Justin Steele are present at government
counsel table.

Outside the presence of the Jury: The Court addressed the parties regarding the motions pending
in this case and prior ruling. For the reasons identified on the record in this case, IT IS
ORDERED that Defendant’s [220] MOTION for Mistrial is Denied.

Court convened at 9:39 AM, in the presence of the jury.

ANNECER PERUZAR, mother of defendant, resumed testimony on cross examination by Mr.
Myhre. Redirect examination by Mr. Dumbrique. Ms. Peruzar is then excused.

Court recessed at 10:57 AM. The jury is admonished and excused.

Outside the presence of the jury: The Court heard representation of defense regarding the
afternoon testimony.

Court recessed at 11:01 AM.
      Case 2:19-cr-00304-RFB-VCF Document 228 Filed 04/28/21 Page 2 of 2
United States of America v. Latonia Smith
2:19-cr-00304-RFB-VCF
Jury Trial – Day 5, Wednesday, April 28, 2021                                                        Page | 2

Court reconvened at 12:58 PM.
Outside the presence of the jury: The Court heard representations from defense counsel and
defendant.

The Court canvassed the defendant as her decision after consultation with attorneys and confirmed
that she will not exercise her right to testify.

The Court preliminary directs the parties to file any supplemental proposed jury instructions for
the Court’s consideration due by 4:00 PM this day.

Court reconvened at 1:08 PM, in the presence of the jury.

The Defense rests.

The Government rests.

The Court directs the jurors to return by 10:15 AM on Thursday, April 29, 2021.
Court recessed at 1:11 PM. The jury is admonished and excused.

Court reconvened at 1:11 PM.

Outside the presence of the jury: The Court heard representations of Defense counsel as to a
renewed oral motion for Rule 29, Motion for Acquittal. The Government states its objection to
Defendant’s oral motion. The Court ruled to deny the Defendant’s oral motion for Rule 29, Motion
for Acquittal for the reasons stated.

The Court heard further representations from counsel as to the proposed jury instructions.

Jury trial, day 6 is set for Thursday, April 29, 2021 at 9:00 AM. Counsel is directed to be in the
courtroom by 8:30 AM.

The Court adjourned at 1:36 PM.

                                                             DEBRA K. KEMPTI, CLERK
                                                             U.S. DISTRICT COURT

                                                                           /s/
                                                             BY:___________________________
                                                                 Blanca Lenzi, Deputy Clerk




                                                 2
